Lundberg Stratton, J.
The issue certified for our review is “[wjhether a violation of the Ohio Basic Building Code may constitute negligence per se.” In order to recover on a negligence claim, a plaintiff must prove (1) that the defendant owed the plaintiff a duty, (2) that the defendant breached that duty, and (3) that the breach of the duty proximately caused the plaintiffs injury. Wellman v. E. Ohio Gas Co. (1953), 160 Ohio St. 103, 108-109, 51 O.O. 27, 30, 113 N.E.2d 629, 632; Sedar v. Knowlton Constr. Co. (1990), 49 Ohio St.3d 193, 198, 551 N.E.2d 938, 943, overruled on other grounds, Brennaman v. R.M.I. Co. (1994), 70 Ohio St.3d 460, 639 N.E.2d 425. Typically, a duty may bé established by common law, legislative enactment, or by the particular facts and circumstances of the case. Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, 53 O.O. 274, 119 N.E.2d 440, paragraph one of the syllabus. Where a legislative enactment imposes a specific duty for the safety of others, failure to perform that duty is negligence per se. Eisenhuth at paragraph two of the syllabus. Application of negligence per se in a tort action means that the plaintiff has conclusively established that the defendant breached the duty that he or she owed to the plaintiff. It is not a finding of liability per se because the plaintiff will also have to prove proximate cause and damages. Pond v. Leslein (1995), 72 Ohio St.3d 50, 53, 647 N.E.2d 477, 479.
In Swoboda v. Brown (1935), 129 Ohio St. 512, 522, 2 O.O. 516, 521, 196 N.E. 274, 278, this court stated:
“The distinction between negligence and ‘negligence per se’ is the means and method of ascertainment. The first must be found by the jury from the facts, the conditions and circumstances disclosed by the evidence; the latter is a violation of a specific requirement of law or ordinance, the only fact for determination by the jury being the commission or omission of the specific act inhibited or required.”
“In other words, if a positive and definite standard of care has been established by legislative enactment whereby a jury may determine whether there has been a violation thereof by finding a single issue of fact, a violation is negligence per se; but where the jury must determine the negligence or lack of negligence of a *566party charged with the violation of a rule of conduct fixed by legislative enactment from a consideration and evaluation of multiple facts and circumstances by the process of applying, as the standard of care, the conduct of a reasonably prudent person, negligence per se is not involved.” Eisenhuth at 374-375, 53 O.O. at 278, 119 N.E.2d at 444.
Thus, the application of negligence per se effectively reduces the elements that a plaintiff must prove in a negligence action. Hernandez v. Martin Chevrolet, Inc. (1995), 72 Ohio St.3d 302, 304, 649 N.E.2d 1215, 1216. Negligence per se is tantamount to strict liability for purposes of proving that a defendant breached a duty. See Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St.2d 227, 250, 35 O.O.2d 404, 417, 218 N.E.2d 185, 200 (Taft, C.J., dissenting).
Since the application of negligence per se effectively reduces the plaintiffs burden of proof in a tort case, we must carefully examine whether an extension of negligence per se to violations of administrative rules is justified.
In Eisenhuth, this court held that a violation of a “legislative enactment” was negligence per se. Chambers asks us to extend the doctrine of negligence per se to violations of the OBBC, which constitutes administrative rules. In order to make such a decision, we must determine whether there are any material differences between statutes and administrative rules which would preclude us from extending the application of negligence per se to violations of administrative rules.
Legislative authority is vested with the General Assembly. Belden v. Union Cent. Life Ins. Co. (1944), 143 Ohio St. 329, 28 O.O. 295, 55 N.E.2d 629, paragraph one of the syllabus. A legislative enactment, or statute, is initially introduced as a bill. Section 15(A), Article II, Ohio Constitution. The introduction of a bill is a manifestation of public policy, which is determined primarily by the General Assembly. See State v. Smorgala (1990), 50 Ohio St.3d 222, 223, 553 N.E.2d 672, 673-674.
A bill may originate in either the House of Representatives or the Senate. Section 15(A), Article II, Ohio Constitution. All bills are subject to debate, discussion, and amendment prior to being put to a vote. Id. Once all amendments are made, the bill must still be passed by a concurrence of a majority of members from both the Senate and the House of Representatives and be signed by the Governor before it becomes law. Sections 15 and 16, Article II, Ohio Constitution.
Members of the General Assembly are accountable to their constituents because they are elected to office. Section 2, Article II, Ohio Constitution. If the constituents are unhappy with policy determinations made by members of the General Assembly, they can change the makeup of the General Assembly at the *567voting booth. Thus, in effect, citizens of the state may shape the nature of legislation.
The legislative process and accountability are the cornerstones of the democratic process which justify the General Assembly’s role as lawmaker. In contrast, administrative rules do not dictate public policy, but rather expound upon public policy already established by the General Assembly in the Revised Code. “ ‘The purpose of administrative rulemaking is to facilitate an administrative agency’s placing into effect a policy declared by the General Assembly in the statutes to be administered by the agency.’ ” Doyle v. Ohio Bur. of Motor Vehicles (1990), 51 Ohio St.3d 46, 47, 554 N.E.2d 97, 99, quoting Carroll v. Dept. of Adm. Serv. (1983), 10 Ohio App.3d 108, 110, 10 OBR 132, 133, 460 N.E.2d 704, 706. Yet determination of public policy remains with the General Assembly. State ex rel. Bryant v. Akron Metro. Park Dist. for Summit Cty. (1929), 120 Ohio St. 464, 479, 166 N.E. 407, 411-412, affirmed State ex rel. Bryant v. Akron Metro. Park Dist. for Summit Cty. (1930), 281 U.S. 74, 50 S.Ct. 228, 74 L.Ed. 710. Administrative agencies may make only “subordinate” rules. Belden v. Union Cent. Life Ins. Co. (1944), 143 Ohio St. 329, 342-343, 28 O.O. 295, 301, 55 N.E.2d 629, 635-636; see, also, Redman v. Dept. of Indus. Relations (1996), 75 Ohio St.3d 399, 404, 662 N.E.2d 352, 357; Blue Cross of Northeast Ohio v. Ratchford (1980), 64 Ohio St.2d 256, 259, 18 O.O.3d 450, 452, 416 N.E.2d 614, 617.
Unlike the legislative process, rulemaking by administrative agencies does not involve the collaborative effort of elected officials. Directors of administrative agencies are appointed by the Governor. R.C. 121.03. It is these directors and/or their employees who propose and adopt administrative rules. Administrative agencies have the technical expertise to compose such rules. Farrand v. State Med. Bd. (1949), 151 Ohio St. 222, 39 O.O. 41, 85 N.E.2d 113. However, administrative agencies have no accountability as do the members of the General Assembly.2
The specific issue before this court is whether a violation of the OBBC is negligence per se. However, our comparison of the legislative process and the *568rulemaking process dictates that we examine this issue in the broader context of whether violations of any administrative rules should require the application of negligence per se.
If we were to rule that a violation of the OBBC (an administrative rule) was negligence per se, we would in effect bestow upon administrative agencies the ability to propose and adopt rules which alter the proof requirements between litigants. Altering proof requirements is a public policy determination more properly determined by the General Assembly because the General Assembly, as opposed to administrative agencies, has the authority and accountability to dictate public policy. Giving administrative agencies the ability to adopt such rules would be tantamount to an unconstitutional delegation of legislative authority, since administrative agencies cannot dictate public policy.
Further, scores of administrative agencies propose and adopt perhaps hundreds of rules each year. Considering the sheer number and complexity of administrative rules, a finding that administrative rules establish negligence per se could open the floodgates to litigation. Strict compliance with such a multitude of rules would be virtually impossible. In effect, it would make those subject to such rules the insurer of third parties who are harmed by any violation of such rules.3 Only those relatively few statutes which this court or the General Assembly has determined, or may determine, should merit application of negligence per se should receive such status.
For all the aforementioned reasons, we hold that the violation of an administrative rule does not constitute negligence per se; however, such a violation of an administrative rule may be admissible as evidence of negligence. Stephens v. A-Able Rents Co. (1995), 101 Ohio App.3d 20, 27-28, 654 N.E.2d 1315, 1320.
The OBBC constitutes administrative rules proposed and adopted by the Board of Building Standards, an administrative agency, whose members are appointed by the Governor. Ohio Adm.Code 4101:2-1-03, R.C. 3781.07, and 3781.10. Therefore, a violation of the OBBC is not negligence per se. Accordingly, we affirm the judgment of the appellate court.

Judgment affirmed.

*569Moyer, C.J., Pfeifer and Cook, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.

. Administrative rulemaking is subject to the conditions set out in R.C. 119.01 to 119.13. Generally, these conditions require that notice be given of a public hearing to be held on a proposed rule, where persons affected thereby may comment and present evidence pertaining to the unreasonable or unlawful effect of the rule. R.C. 119.03(A). The rule is then reviewed by the Joint Committee on Agency Rule Review, which may, under certain circumstances, recommend that the General Assembly adopt a resolution invalidating the rule. R.C. 119.03(1). Assuming that the rule is not invalidated at this point, it is still subject to invalidation at the next regular session of the General Assembly. R.C. 119.03(I)(2)(b). If the rule is not invalidated at that session, then the agency may issue an order adopting the rule. R.C. 119.03(D).
These conditions provide constraints in rulemaking. However, they do not elevate rulemaking to the status of lawmaking for purposes of applying negligence per se to violations of administrative rules.


. For example, Section 805.2 of the OBBC requires that all exterior stairways be kept free of ice and snow. The language in this rule mandates removal of snow from steps without reference to any exceptions or a reasonableness standard. An application of negligence per se to such a rule would essentially make a premises owner or occupier strictly liable for a slip and fall as soon as snow started to fall. It would be virtually impossible for a premises owner to comply with such a strict standard.
In the case at bar, the snow fell in the very early morning hours just prior to Chambers’s arrival at St. Mary’s. It is unreasonable to require St. Mary’s to keep a worker on call twenty-four hours a day to remove snow at a moment’s notice.
This is a prime example of why negligence per se should not apply to administrative rules.